DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 08/17/2021 in which claims 1 and 8 were amended. No other claims were canceled or added, therefore claims 1-3, 5-17, and 19-22 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of copending Application Nos. 16/249,064 and 16/249,047 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims recite the controller displaying the per unit of power limitation during a recharging operation. While the two reference applications above have more claim limitations than just the displaying of a per unit cost of power, the instant application is a broader variation of the reference applications by only including the display of the per unit cost of power. The dependents also all recite subject matter either found directly in the claims/dependent claims of the conflicting applications or contain matter that would be obvious in view of the 103 rejections set forth below, i.e. since no claims below are recited as allowable matter then any minor differences between the claim sets are at least obvious over the references and rationale presented below in the 103 rejections. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 7-9, 11, and 12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Smith et al. [US 2008/0052017] and Klang [US 6,424,158].
With respect to claims 1, 7, and 12, Hobbs discloses a system for charging a battery of a vehicle, the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125]; a controller electrically coupled to the electrical power cord [270] and configured for receiving at least one signal indicative of a level of charge of the battery [col. 3 lines 15-26]; and at least one of a group consisting of a transmitter and a receiver electrically coupled to the controller [275; receives and transmits]; a portable controller remote from the vehicle and battery charger [130; receives and transmits to the controller/battery charger], the portable controller configured for wireless communication with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger [col. 7 lines 29-51]; and a display configured for displaying, while charging of the battery is in progress, a cost of power to the battery charger as well as other information related to recharging operation [107; see also col. 7 lines 16-29, representing a total cost of power; col. 22 lines 44-59] and a level of charge of col. 3 lines 23-26; col. 7 lines 25-26; note an indication of a full charge is a level of charge of the battery, i.e. 100%]. However, Hobbs fails to disclose the display additionally configured for displaying a cost of power per unit of power and a selection mechanism selectable by a user to stop the in-progress charging of the battery. 
The difference between the primary reference to Hobbs and the claimed invention then relates to power metering during Hobbs charging process. Smith teaches a system for monitoring electricity consumption wherein a display is configured to display a cost of power per unit of power in real time [Fig. 5; i.e. current cost of power in $/hr or $/kWh]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to additionally modify the display/charger of Hobbs during the charging session such that a cost per unit of power feature is displayed as taught by Smith for the benefit of allowing the user to quickly visually see an expected cost before the recharging operation from estimating the per unit cost of power and/or allowing a comparison between other potential charging stations (similar to the display of gas prices) while also allowing for real-time monitoring of the current price of power thereby enabling the user greater control over the cost of the recharging operation (i.e. if price goes up can stop charging sooner if able or if price stays the same/drops can charge longer to a full charge if time allows/based on user preference). 
Furthermore, Klang teaches a charging process for a battery that provides a display with inputs for a user to select during a charging process of the battery wherein the display displays a selection mechanism selectable by a user to stop the in-progress charging of the battery [col. 21 lines 1-55, see also fig. 18].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to further modify Hobbs such that the display had a selectable button to stop the charging by a user for the benefit of incorporating an additional safety and convenience feature that 

With respect to claim 2, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [107; col. 11 lines 10-15].

With respect to claims 3 and 11, Hobbs further discloses wherein the controller of the battery charger is located in a housing of the battery charger located along the electrical power cord [along cords 125 and 120].

With respect to claim 8, Hobbs teaches a method of charging a battery of a vehicle, the method comprising: connecting an electrical power cord of a vehicular battery charger to at least one of the vehicle and a source of power [125]; establishing wireless communication [col. 7 lines 29-51] between a controller of the vehicular battery charger [270] and a portable controller of a user remote from the vehicle and the vehicular battery charger [130]; receiving a cost of power to the battery charger [col. 23 lines 15-29; representing a total cost] at the portable controller for a current charging session [col. 11 lines 1-15]; displaying, while a manual charge or a programed charge of the battery is in progress [Fig. 3 shows an automated method, whereas col. 7 lines 29-51 with respect to the device 130 describe a manual control. However, it is the position of the Examiner that a charging process has to be either a manual process or if not then some type of automated/programmed progress, so since this limitation encompasses every possible scenario even if the reference did not explicitly state the manual and programmed modes it would at least be implicit that a battery recharging process would need to be either manual or programmed], the cost of power to the battery charger on a display [107; see also col. 7 lines 16-29 and col. 22 lines 44-59]; and sending a wireless signal from the portable controller to the col. 7 lines 29-51]; supplying electricity from the source of power to the battery of the vehicle responsive to the wireless signal from the portable controller [col. 7 lines 29-51; i.e. user of PDA is allowed functionality to manually control charging of the battery]. However, Hobbs fails to disclose receiving a cost per unit of power at the portable controller and the display additionally configured for displaying a cost of power per unit of power and a selection mechanism selectable by a user to stop the in-progress charging of the battery. 
The difference between the primary reference to Hobbs and the claimed invention then relates to power metering during Hobbs charging process. Smith teaches a system for monitoring electricity consumption wherein a display is configured to display a cost of power per unit of power in real time [Fig. 5; i.e. current cost of power in $/hr or $/kWh]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to additionally modify the display/charger of Hobbs during the charging session such that a cost per unit of power feature is displayed as taught by Smith for the benefit of allowing the user to quickly visually see an expected cost before the recharging operation from estimated the per unit cost of power and/or allowing a comparison between other potential charging stations (similar to the display of gas prices) while also allowing for real-time monitoring of the current price of power thereby enabling the user greater control over the cost of the recharging operation (i.e. if price goes up can stop charging sooner if able or if price stays the same/drops can charge longer to a full charge if time allows/based on user preference). 
Furthermore, Klang teaches a charging process for a battery that provides a display with inputs for a user to select during a charging process of the battery wherein the display displays a selection mechanism selectable by a user to stop the in-progress charging of the battery [col. 21 lines 1-55, see also fig. 18].


With respect to claim 9, Hobbs further discloses wherein displaying the cost of power to the battery charger comprises displaying the cost of power to the battery on a display electrically coupled to the controller of the vehicular battery charger [107; col. 11 lines 10-15].


Claims 5, 6, 10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186], Smith et al. [US 2008/0052017], and Klang [US 6,424,158] as applied above, and further in view of Hafner et al. [US 2009/0313174].
With respect to claims 5, 6, 10, and 14, Hobbs fails to disclose receiving the cost of power from a third controller to which the system is in communication with and automatically updating a display with the updated cost of power.
Hafner teaches charging between an electric vehicle and charging station wherein a connection exists to a network [102] to send and receive data associated with the price of electricity received from the power grid [par. 0033] and further allowing a user to select a maximum price per kilowatt hour of electricity that enables an interrupt of power, thereby allowing a user to construct an energy transaction plan. The communication is received from a third remote controller to receive the cost of power [Fig. 7; i.e. utility or third party vendor or third party broker] and a display [214] is utilized.
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to allow communication between a remote third controller and to . 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186], Smith et al. [US 2008/0052017], and Klang [US 6,424,158] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 13, Hobbs and Johnson disclose the invention as detailed above but do not explicitly disclose wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display. However, Vasant teaches continuously updating the level of charge of the battery on the display [at least 106/107/110 of Fig 11; i.e. a display of the current battery level is reflective of an updated signals as the battery lowers or increases]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to display the level of battery charge in a continuous manner for the benefit of allowing the user to visually verify the status/level of charge of the battery in an up-to-date/real-time current manner. 

Claims 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Vasant [US 7,243,746].
With respect to claim 15, Hobbs discloses the invention as detailed in claim 1 above including repeatedly sending signals during a current charging session as detailed, but does not explicitly disclose wherein the display of the battery charger displays the current level of charge of the battery. However, Vasant teaches repeatedly updating sending signals indicative the level of charge of the battery on the display [at least 106/107 of Fig 11; i.e. a display of the current battery level is reflective of an updated signals, since as the battery level lowers or increases the display is reflective of that status/change in real-time]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to additionally display the level of battery charge in a continuous manner for the benefit of allowing the user to visually verify the status/level of charge of the battery in an up-to-date/real-time current manner thereby enabling the user to quickly visually recognize the SOC of the battery. 

With respect to claim 16, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [107; col. 11 lines 10-15].

With respect to claim 17, Hobbs further discloses wherein the controller of the battery charger is located in a housing of the battery charger located along the electrical power cord [along cords 125 and 120].

With respect to claim 19, Hobbs further discloses wherein the portable controller sends signals to the controller of the battery charger to start or stop charging of the battery [col. 7 lines 28-50]. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Vasant [US 7,243,746] as applied above, and further in view of Pryor [US 2008/0007202]
With respect to claim 20, Hobbs fails to explicitly disclose using time of day information input into the portable controller to send to a battery charger. However, Pryor teaches wherein signals to start and stop charging of the battery are based at least in part upon commands entered by a user 138 and 146; user preferred charging start and end times; also par. 0022-0023 discloses sending the charging start/end time from wirelessly from a central network]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to allow the user to input control of the time of day of charging operations remotely for the benefit of allowing the user to control the charging/power transfer operation based on the time of day which is correlated with price of energy thereby allowing for time dependent pricing of power and/or for allowing the user to tailor the charging operation to their preference based on their expected schedule. 

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Vasant [US 7,243,746] as applied above, and further in view of Straubel [US 2009/0139781]. 
With respect to claims 21 and 22, Hobbs fails to disclose the remote device (mobile phone) allowing a user to enable/disable wireless communication with the portable device via the display. Straubel relates to charging of an electric vehicle with communication between a user via a remote/mobile phone and the vehicle and charger for charging information and charging control by the user and teaches a selector selectable by a user to enable and disable wireless communication with the remote/portable device (mobile phone) wherein the selector is provided via the display [par. 0318, 0320, 0325; see also figs 47-48].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to allow the user the option to enable/disable wireless communication for the benefit of allowing the wireless communications to be sent based on a user preference thereby allowing for a tailored communication process. 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
First, on page 9, Applicant argues that Smith relates to energy monitoring for a building and therefore cannot be combined with Hobbs since it is unrelated to a vehicular battery and cites case law for motivation based on what an ordinary skilled person “could” do. 
The Examiner respectfully disagrees. Smith is not required to be narrowly focused to electricity monitoring for only a vehicle battery as argued. This argument completely disregards the 103 rejection as a whole since the primary reference to Hobbs explicitly relates to electric vehicle charging. One cannot argue non-obviousness by attacking a reference individually. Additionally, the rejection did not state that the modification “could” be accomplished. Rather the rejection listed explicit rationale and motivation. For example, the modification has the effect of displaying to a user real-time cost of energy providing the benefit of allowing the user to have greater control over the cost of the recharging operation. 
Next, on pages 9-10, Applicant further argues that Hobbs is only concerned with pricing information after charging is complete and it is therefore it is unclear why one would be motivated to modify Hobbs by the real-time pricing information as seen in Smith. And that the proposed benefit of the modification appears to be lack from the Smith reference. 
The Examiner respectfully disagrees. Initially, again Applicant is arguing against Hobbs individually in a 103 rejection. If Hobbs indeed taught pricing information during charging then a 103 rejection would not have had to be applied. Therefore as the rejection above states, the Examiner agrees with Applicant that Hobbs pricing information is of  total cost of the charging process which is why a modification was submitted in view of Smith. As Smith teaches instantaneous per unit cost of power instead of just total cost of power after charging this would be an additional benefit over Hobb’s system and hence the reason for the 103 rejection being applied. Finally, in response to applicant’s or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person having ordinary skill in the art would easily recognize the correlation between a real-time current cost per unit of energy and how that effects a total cost of energy. Hence the analogy to the price per gallon of a vehicle was offered. I.e. nobody gets gas and waits to see what the price was after filling up was completed, they see a current real-time cost per unit of gas and understand how that will affect the total price of the fill up process. Therefore providing for a real-time cost per unit of electricity to be displayed to a user as taught by Smith in the recharging system of Hobbs most certainly has the benefit of allowing the ordinary person to be enabled to have greater control over the cost of the recharging process, for example, a higher initial instantaneous cost can have the effect of getting less charge to the user as it does with gas users. 
Applicant’s argument on page 10 relating to the new amendment is moot as the arguments do not apply to the new reference being applied in the current rejection. 
Next, on page 12, Applicant argues that Vasant fails to teach providing charging information during a current charging session. 
The Examiner respectfully disagrees. The Examiner points out that Vasant teaches a display that displays the battery charge level. Therefore as the battery is charged the meter/level goes up and as the vehicle drives or uses the energy in the battery the meter goes down. The reading of the display of a battery charge level then clearly would repeatedly send signals/update to go UP “during the current charging session” of Hobb’s recharging process. 

The Examiner respectfully disagrees. In the cited paragraphs of the rejection above Straubel states the user is given the option to disable messaging via the vehicle display or via the user interface. Straubel is explicit in the cited portions that the user performs communication with the network “via any user interface device”, i.e. a cell phone/PDA as Hobbs has a disclosure of. Furthermore as Applicant points out the user is given the option of disabling/enabling messaging to the server. It is clear the user is empowered to control the wireless communication as disclosed. As the primary reference to Hobbs discloses wireless communication between with the portable controller and charging station the person having ordinary skill would understand the ability to turn/off communication preferences as they see fit allowing at least for a tailored messaging system based on the user preferences. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859